DETAILED ACTION	

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
 	Claims 1-35 are pending in the instant application. Of these, claims 1-9 and 21-35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/28/21. Claims 10-20 are currently under examination. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 103

The rejection of claims 10-11, and 13-20 under 35 U.S.C. 103 as being unpatentable over Saito et al. (January 1, 2016) Biol. Pharm. Bull., Vol 39(1), 25-32, in view of System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, and Wilusz et al. (2012) Genes & Develop., Vol. 26, 2392-24077, and the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Saito et al. (January 1, 2016) Biol. Pharm. Bull., Vol 39(1), 25-32, in view of System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, and Wilusz et al. (2012) Genes & Develop., Vol. 26, 2392-24077, as applied to claims 10-11, and 13-20 above, and further in view of  Perkel (2012) Life Science Articles:Editorial Articles-“Protein Tagging Technologies: New Ways to Tag and Track Your Protein”. https://www.biocompare.com/ Editorial-Articles/41670-Protein-Tagging-Technologies/, pages 1-7, are both withdrawn in view of applicant’s amendments to the claims which now recite that the HR vector comprises a promoter-less insertion cassette comprising a nucleic acid sequence to be expressed wherein the insertion cassette is inserted downstream of an open reading frame in a manner such that the reading frame is not disrupted and wherein the nucleic acid sequence to be expressed is under control of an endogenous promoter of the cell following integration. 

Claims 10-11, and 13-20 are newly rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (January 1, 2016) Biol. Pharm. Bull., Vol 39(1), 25-32, in view of System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, Lang et al. (2015) Chemistry & Biology, Vol. 22, 957-964, and Wilusz et al. (2012) Genes & Develop., Vol. 26, 2392-24077.
Saito et al. teaches several different types of promoterless gene targeting vectors for gene targeting via homologous recombination which comprise a 5’ targeting arm comprising sequence homologous to the sequence 5’ to the desired insertion site in a gene, a 2A peptide sequence, a sequence encoding drug resistance polypeptide, such as a puromycin-resistance gene, a hygromycin-resistance gene, or a neomycin-resistance gene, and a 3’ targeting arm comprising sequence homologous to sequence 3’ to the desired insertion site in a gene (Saito et al., pages 25 and 27, Figure 2). Saito et al. teaches that integration of the promoterless targeting vector leads to expression of the drug resistance polypeptide using the endogenous promoter of the target gene (Saito et al., page 27). Saito et al. further teaches homologous recombination at the target site using the promoterless targeting vectors can be increased by contacting the target cell with both the promoterless targeting vector and a TALEN or CRISPR-Cas9 which induces a double strand break at the target gene locus (Saito et al., pages 25 and 29). Saito et al. exemplifies the use of CRISPR/Cas9 and exon-trap promoterless vectors in human iPS cells with >50% gene targeting efficiency (Saito et al., pages 29-30). 
Saito et al. differs from the instant invention by not teaching to further include a reporter marker sequence 5’ to the cell selection marker sequence in the expression cassette present in the HDR vector. System Biosciences supplements Saito et al. by provides a guide to the use of a number of vectors with different features as homology recombination (HR/HDR) vectors for introduction genetic modifications into a target sequence in the chromosome of a cell such as a mouse or human cell, including gene knock-out modifications, gene knock-in modifications, gene correction modifications, and gene tagging modifications (System Biosciences, pages 1-67). Like Saito et al., System Biosciences teaches HDR targeting vectors for homologous recombination in cells, such as mouse cells or human HEK293T cells, for use in combination with TALEN or Cas9 nucleases (System Biosciences, pages 2-3, 26-28, and 61-63). System Biosciences discloses that the HR vectors utilize a dual selection system comprising a sequence encoding the fluorescent marker protein, such as GFP or RFP, a T2A or P2A peptide linker sequence, a cell resistance marker sequence such as a gene for puromycin or hygromycin resistance, and a polyA sequence (System Biosciences, Figures 1-10). System Biosciences further teaches in some embodiments that the sequence encoding the fluorescent marker can be inserted via homologous recombination into a target gene such that a fusion protein comprising the encoded target polypeptide and the fluorescent marker is expressed via the endogenous target gene promoter or where the sequence encoding the fluorescent marker is preceded by an IRES or T2A sequence such that the fluorescent marker is co-expressed with the target polypeptide (System Biosciences, pages 39-41). System Biosciences teaches that the fluorescent marker expression can then be used to monitor expression levels of the gene of interest (System Biosciences, pages 39-41). Thus, in view teachings of System Biosciences that two different markers, such as a fluorescent marker gene sequence and a cell selection gene sequence, can be included in an HDR vector separated by a 2A peptide linker sequence, such as T2A or P2A, and further inserted into an endogenous target gene in a cell such that the fluorescent marker gene is expressed using the endogenous target gene promoter, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the HDR vector taught by Saito et al. to further include a fluorescent marker gene sequence 5’ to the 2A peptide encoding sequence and the cell selection gene sequence in order to generate an HDR vector which, when inserted into the target sequence, can express both marker and selection sequences via the target gene promoter and mediate selection of cells with the targeted insertions and detect/monitor expression of a target polypeptide encoded by the target gene with a reasonable expectation of success. 
While Saito et al. and System Biosciences both teach homologous recombination (HDR) vectors for insertion of a promoterless expression cassette into a desired target sequence in a gene, Saito et al. and System Biosciences differ from the instant vectors as claimed by not teaching that the target site for insertion is downstream of the open reading frame in the gene such that the insertion does not disrupt the reading frame. Lang et al. supplements Saito et al. by teaching an improved method for inserting marker and selection sequences into a gene of interest such that the inserted sequences are expressed using the endogenous gene promoter and do not disrupt the reading frame of the gene. Specifically, Lang et al. teaches that previous methods of linking reporter/marker expression to an endogenous gene promoter of a target gene of interest had drawbacks, such as impaired transcription when the reporter/marker gene is inserted downstream of the endogenous promoter in a target gene (Lang et al., page 958). Lang et al. devised a new design for a homologous recombination vector encoding a selectable marker where the promoterless cassette encoding the selectable marker is inserted immediately downstream of the coding region of the endogenous gene such that the intact endogenous open reading frame and the inserted coding sequences are co-expressed under the control of the endogenous gene promoter (Lang et al., pages 958-959, and Figure 2). Like Saito et al. and System Biosciences, Lang et al. teaches that HDR vectors are used in combination with Cas9 for improved targeting and insertion efficiency (Lang et al., pages 959 and 962, and Figure 2). Lang et al. also reports insertion of a luciferase gene preceded by a sequence encoding a 2A peptide into the 3’-UTR of the PMP22 gene resulting in co-expression of the intact endogenous gene coding sequence and the luciferase gene under control of the endogenous gene promoter (Lang et al., page 962). Therefore, in view of the benefits of inserting reporter/selectable marker sequences downstream of the open reading frame of an endogenous gene taught by Lang et al., it would have been prima facie obvious to the skilled artisan at the time of filing to design an HDR vector according to Saito et al. and System Biosciences where the left and right homology arms target insertion of the expression cassette downstream of the open reading frame of the gene of interest without disrupting the reading frame of the gene and wherein expression of encoded marker and selection genes is controlled by the endogenous gene promoter with a reasonable expectation of success. 
While Saito et al., System Biosciences, and Lang et al. teach the use of a polyA sequence 3’ to the cell selection marker sequence, these references do not teach or suggest the use of a MALAT1 mRNA stabilization sequence 3’ to the cell selection marker gene sequence. Wilusz et al. supplements Saito et al. and System Biosciences by teaching that the 3’ end of the MALAT1 gene forms a triple-helical structure that can functionally replace a poly(A) tail for mRNA stabilization, export, and translation (Wilusz et al., page 2402). Wilusz et al. provides a specific example of an expression vector where nucleotides 6581-6754 of mouse MALAT1 are placed downstream of a GFP coding sequence in the absence of a polyA sequence (Wilusz et al., page 2393). Therefore, in view of the teachings of Wilusz et al. that a 3’ MATAL1 sequence such as mouse MALAT1 nucleotides 6581-6754 can functionally replace a polyA sequence for mRNA stabilization and translation, it would have been prima facie obvious to the skilled artisan at the time of filing to make an HDR vector according to Saito in view of System Biosciences and Lang where the polyA sequence is replaced by a MALAT1 mRNA stabilization sequence as such a modification represents nothing more than a simple substitution of one known mRNA stabilization sequence for another to obtain predictable results. 
Applicant’s arguments have been considered in so far as they apply to the new grounds of rejection. The applicant argues that Saito et al. teaches gene trap vectors that insert the marker/selection genes into an intron of the gene and contain a splice acceptor site at the 5’ to the marker/selection sequence such that the resulting insertion disrupts the open reading frame of the target gene and generates a truncated fusion transcript. The applicant further argues that combining the teachings of Saito with System Biosciences will not result in the claimed vector due to the use of the splice acceptor site and integration into the open reading frame.
In response, the claims have now been amended to recite that the HDR vector comprises a promoter-less insertion cassette comprising a nucleic acid sequence to be expressed wherein the insertion cassette is inserted downstream of an open reading frame in a manner such that the reading frame is not disrupted and wherein the nucleic acid sequence to be expressed is under control of an endogenous promoter of the cell following integration. In response to these changes in the structure of the claimed HDR vector, the new rejection set forth above cites Lang et al. to supplement the teachings of Saito et al. and System Biosciences. As set forth above, Lang et al. provides the teachings and motivation to design an improved HDR vector encoding a selectable marker where the promoterless cassette encoding the selectable marker is inserted immediately downstream of the coding region of the endogenous gene such that the intact endogenous open reading frame and the inserted coding sequences are co-expressed under the control of the endogenous gene promoter. In some embodiments, Lang et al. teaches that the insertion cassette comprises a 2A peptide 5’ to the sequence encoding the marker. Lang et al. teaches that inserting the marker/selection genes immediately downstream of the open reading frame of the target gene, a feature now recited in applicant’s amended claims, overcomes potential issues with transcription associated with insertion of the expression cassette within the open reading frame, and has the additional benefit of not disrupting the coding sequence of the protein encoded by the gene of interest (Lang et al., pages 958-959, and 962). Thus, Lang et al. provides motivation to design HDR vectors to insert marker and selection genes downstream of the open reading frame of a gene of interest, and further provides teachings to include a sequence encoding a 2A peptide 5’ of the coding sequence of the marker/selection gene to allow for co-expression of the endogenous protein and the marker/selection proteins under control of the endogenous gene promoter with a reasonable expectation of success. The applicant is also reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, for the reason set forth above, applicant’s arguments are not found persuasive in overcoming the new grounds of rejection. 

Claim 12 is newly rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (January 1, 2016) Biol. Pharm. Bull., Vol 39(1), 25-32, in view of System Biosciences PrecisionXTM HR Targeting Vectors User Manual, 2014, Version 16-122914, pages 1-67, hereafter referred to as System Biosciences, Lang et al. (2015) Chemistry & Biology, Vol. 22, 957-964, and Wilusz et al. (2012) Genes & Develop., Vol. 26, 2392-24077, as applied to claims 10-11, and 13-20 above, and further in view of  Perkel (2012) Life Science Articles:Editorial Articles-“Protein Tagging Technologies: New Ways to Tag and Track Your Protein”. https://www.biocompare.com/Editorial-Articles/41670-Protein-Tagging-Technologies/, pages 1-7.
Saito et al. in view of System Biosciences, Lang et al., and Wilusz et al., as discussed in detail above, provides the teachings and motivation to make a promoterless HDR vector comprising 5’ to 3’ a first homology arm to a target gene, an expression cassette comprising a fluorescent marker gene sequence, a P2A sequence, a cell selection gene sequence, and a MALAT1 mRNA stabilization sequence, and a second homology arm to a target gene, where the homology arms target the insertion of the expression cassette downstream of an open reading frame in a manner such that the reading frame is not disrupted and where the expression cassette is expressing using the endogenous gene promoter, with a reasonable expectation of success.
Saito et al., System Biosciences, Lang et al. and Wilusz et al. differ from the invention of claim 12 in that none of these references specifically teaches to further include a protein tag sequence such as a Flag-tag or HA-tag sequence. Perkel et al. supplements Saito et al., System Biosciences, Lang et al. and Wilusz et al. by teaching that genetic fusion of a target gene sequence with sequence for FLAG, c-Myc, CBP, HA, SNAP-tag, CLIP-tag, MCP-tag, and HALO-tag have been demonstrated to simplify purification of the expressed target protein (Perkel, pages 2-4). Therefore, in view of the motivation provided by Perkel et al. that a target polypeptide encoded by a target gene can be more effectively purified by fusion with a tag peptide sequence, such as Flag-tag or HA-tag, it would have been prima facie obvious to the skilled artisan at the time of filing to further include a sequence for a tag peptide as taught by Perkel et al. in the HDR vector as taught by Saito et al. in view of System Biosciences, Lang et al., and Wilusz in order to allow simplified purification of the target gene of interest with a reasonable expectation of success. 
Applicant’s arguments, in so far as they apply to the new grounds of rejection, have been addressed in detail above and have not been found persuasive. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé

/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633